                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DANIEL ERIC COBBLE,                             )
                                                )
      Petitioner,                               )
                                                )      CIVIL ACTION NO.
      v.                                        )      2:19-CV-890-WHA
                                                )            [WO]
U.S. DISTRICT MIDDLE GEORGIA, et al.,           )
                                                )
      Respondents.                              )

                                       ORDER

      This petition for writ of habeas corpus is before the court on the November 20, 2019

Recommendation of the Magistrate Judge (Doc. # 5). Upon review of the Recommendation

and the objection to the Recommendation filed by Petitioner (Doc. # 6), and after an

independent review of the file, it is ORDERED that:

      1. The Objection to the Recommendation (Doc. # 6) is OVERRULED;

      2. The Recommendation of the Magistrate Judge (Doc. # 5) is ADOPTED;

      3. This case is DISMISSED without prejudice for lack of jurisdiction.

      A separate Final Judgment will be entered.

      DONE this 2nd day of December, 2019.

                              /s/ W. Harold Albritton
                           W. HAROLD ALBRITTON
                           SENIOR UNITED STATES DISTRICT JUDGE
